Citation Nr: 0001461	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  94-31 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
epididymitis with cyst.

2.  Entitlement to an increased (compensable) rating for 
lumbosacral strain.

3.  Entitlement to an increased rating for left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A hearing was held before a hearing officer at the RO 
in September 1994, and the hearing officer's decision was 
entered in January 1995.

The appeal was last before the Board in October 1997, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
April 1999, continued to deny each issue listed on the title 
page.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
epididymitis with cyst include the necessity to void on two 
occasions per night.

2.  Current manifestations of the veteran's service-connected 
lumbosacral strain include complaint of pain on occasion, 
with an ability to flex to 95 degrees without motion-related 
pain; only slight subjective symptoms of lumbosacral strain 
are shown.

3.  Current manifestations of the veteran's service-connected 
left knee disability include occasional locking and complaint 
of persistent pain, with evidence of loosening on anterior-
posterior testing, productive, collectively, of moderate 
overall impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for epididymitis 
with cyst have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.20, 4.115, and Part 4, 
Diagnostic Code 7529 (1999).

2.  The criteria for an increased rating for lumbosacral 
strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Code 5295 (1999).

3.  The criteria for a 20 percent rating for left knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, and Part 4, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that these claims are, in each instance, 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for right epididymitis with 
cyst, for which the RO has assigned a noncompensable rating 
under the provisions of Diagnostic Codes 7599-7529 of the 
Rating Schedule; for lumbosacral strain, rated noncompensable 
under the provisions of Diagnostic Code 5295; and for 
internal derangement and chondromalacia, left knee, rated as 
10 percent disabling under Diagnostic Code 5257.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of each 
disability for which entitlement to an increased rating is 
asserted.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to these disabilities.


I.  Epididymitis with Cyst

The veteran's right epididymitis with cyst is rated analogous 
to a benign neoplasm of the genitourinary system under 
Diagnostic Code 7529.  In accordance with Diagnostic Code 
7529, such condition is rated as voiding dysfunction under 
the provisions of 38 C.F.R. § 4.115a.  A 10 percent rating is 
warranted if there is an interval between one and two hours 
for daytime voiding, or; awakening to void two times per 
night.

The veteran contends, in essence, that his service-connected 
epididymitis is more severely disabling than currently 
evaluated.  In this regard, when he was examined by VA in 
September 1994, the veteran complained of experiencing 
occasional pain in his flank.  Most recently, when he was 
examined by VA in March 1998, the veteran complained of 
experiencing increased genital pain with heavy lifting.  He 
indicated that he would void on two occasions per night, and 
on "two to three" occasions during the day, with a good force 
of stream.  Findings on physical examination included 
descended testicles bilaterally, of normal size and 
consistency and with a left varicocele.  

In considering the veteran's claim for an increased rating 
for right epididymitis, the Board observes that the frequency 
with which, on the recent VA examination, the veteran 
indicated that he was obliged to urinate per night, i.e., on 
two occasions, presents a disability picture representative 
of a 10 percent evaluation pursuant to the above-stated 
provisions of 38 C.F.R. § 4.115a.  Therefore, an increased 
rating to such level of compensation (i.e., to 10 percent) is 
granted. 

On further consideration, however, of whether the veteran is 
entitled to a yet higher disability evaluation, i.e., one in 
excess of 10 percent, the Board is readily persuaded that he 
is not.  In reaching such conclusion, the Board observes 
that, while a 20 percent rating is assignable under 38 C.F.R. 
§ 4.115a if the veteran was obliged to void at between one 
and two hour intervals during the day or on three to four 
occasions per night, there is neither evidence nor allegation 
of any necessity to void (either during the day or at night) 
with such requisite frequency.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.20, 4.115, and Part 4, Diagnostic Code 7529.


II.  Lumbosacral Strain

Under the provisions of Diagnostic Code 5295, a 
noncompensable rating is warranted for lumbosacral strain 
manifested by slight subjective symptoms only; with 
characteristic pain on motion, a 10 percent rating is 
warranted.  

The veteran asserts that he experiences "episodes" of low 
back pain on occasion.  In this regard, when he was examined 
by VA in September 1994, the veteran was free of low back 
tenderness or soreness on physical examination; lumbar motion 
was described as being "[e]xcellent".  The pertinent 
examination diagnosis was lumbosacral strain, resolved.  Most 
recently, when he was examined by VA in March 1998, the 
veteran indicated that "[a]t times, he" would experience 
"some [low back] pain", along with "some stiffness".  On 
physical examination, the veteran was free of "any 
tenderness, soreness or muscle" spasm.  He exhibited an 
ability to flex and extend the lumbar segment of his spine to 
95 and 30 degrees, respectively, "without pain".  The 
examination diagnosis was lumbosacral strain.

In considering the veteran's claim for an increased rating 
for his service-connected lumbosacral strain, the Board would 
respectfully point out that, while characteristic pain on 
motion would, if present, be suggestive of such overall 
disability as to warrant a 10 percent rating, the veteran was 
specifically found to be free of the same on the above-
addressed March 1998 VA examination.  Rather, the complaints 
he advanced on such occasion, i.e., that he '[a]t times, he' 
would experience 'some [low back] pain' along with 'some 
stiffness', would appear to comprise subjective symptoms that 
are, at most, not more than slight in severity, 
representative of a degree of impairment commensurate with 
his presently assigned noncompensable rating under Diagnostic 
Code 5295.  In addition, the veteran exhibited an ability to 
flex his lumbar spinal segment to 95 degrees on the recent VA 
examination and overall lumbar motion on the September 1994 
VA examination was described as being '[e]xcellent', 
precluding any notion of the requisite "slight" overall loss 
of motion necessary for a 10 percent rating under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5292 (1999).  
In view of the foregoing, then, the Board is of the view that 
the veteran's presently assigned noncompensable rating for 
lumbosacral strain is appropriate.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the veteran's low back, including 
general functional loss, weakened movement and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds it noteworthy that, although the veteran, on the 
March 1998 VA examination, complained of diminished 
endurance, he also indicated that he was free of any 
radicular pain or numbness.  The latter consideration, in 
turn, in conjunction with the additional observation that he 
related on the examination that he no longer took medication 
for back pain, leads the Board to conclude that any loss of 
endurance the veteran may experience is clearly not 
indicative of the existence of sufficient disablement, 
relative to the veteran's low back, as to warrant the 
assignment of a higher disability rating predicated on either 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  Finally, the Board has 
also given consideration to the provisions of 38 C.F.R. 
§ 4.7, which provide that, where there is a question as to 
which of two evaluations should be assigned, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  However, 
the record does not show that the actual manifestations of 
service-connected disablement, relative to the veteran's low 
back, more closely approximate those required for a 10 
percent rating than they do the disability rating currently 
assigned.  Accordingly, the Board is unable to identify a 
reasonable basis for a grant of the benefit sought relative 
to this aspect of the appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 
5295.


III.  Left Knee Disability

Pursuant to Diagnostic Code 5257, knee disability 
characterized by "[s]light" recurrent subluxation or lateral 
instability warrants a 10 percent rating; if such impairment 
is of "[m]oderate" severity, a 20 percent rating is 
warranted.

The veteran asserts that he experiences constant pain in his 
left knee, with swelling and dislocation on occasion.  In 
this regard, when he was examined by VA in September 1994, 
the veteran indicated that his left knee, which he had 
injured in service in the early 1980's, was getting worse.  
Physical examination revealed anterior and patellofemoral 
knee pain, as well as slight crepitation and "some" weakness 
to knee extension.  The joint was free of fluid ("effusion"), 
and motion was exhibited from zero to 120 degrees.  There was 
no instability, on flexion, to varus valgus or rotary 
testing.  The diagnosis was internal derangement, left knee, 
with subluxing and chondromalacia of the kneecap.

Most recently, when he was examined by VA in March 1998, the 
veteran complained of joint tenderness in the left knee and 
he further indicated that he received steroid injections on 
occasion as well as physical therapy.  On physical 
examination, he had "some" anterior knee pain, "a little bit" 
of patellofemoral pain and what was described as being 
"soreness and tenderness".  Left knee motion was exhibited 
from zero to 135 degrees, with "pain [on] motion".  The knee 
was "stable" to medial and lateral testing, and McMurray's 
was negative.  There was some "mild to moderate" loosening on 
anterior-posterior testing in the left knee on comparison to 
the right.  On pertinent X-ray examination, "no acute bony 
abnormality" was seen.  The examination diagnosis was 
residual injury, left knee.

In considering the veteran's claim for an increased rating 
for his service-connected left knee disability, the Board has 
no reason to dispute the credibility of his above-cited 
assertions relative to experiencing constant pain in his left 
knee as well as swelling and dislocation on occasion.  To be 
sure, the veteran's left knee was free of effusion on the 
occasion of each VA examination addressed above.  Despite the 
foregoing observation, however, the Board cannot overlook 
that, despite a negative McMurray's on the March 1998 VA 
examination, the veteran was found to have some 'mild to 
moderate' loosening on anterior-posterior testing in the left 
knee on comparison to the right.  On assessing the foregoing 
in conjunction with the consideration that the veteran's left 
knee does apparently lock on occasion, the Board is of the 
view that 'moderate' overall left knee disability is shown, a 
degree of impairment commensurate with an increased, to 20 
percent, evaluation.  

On further consideration, however, of whether the veteran is 
entitled to a yet higher disability evaluation, i.e., one in 
excess of 20 percent, the Board is readily persuaded that he 
is not.  In reaching such conclusion, the Board observes 
that, despite the loosening on anterior-posterior testing, 
the veteran's left knee was 'stable' to medial and lateral 
testing.  In addition, the 135 degrees' of left knee flexion 
(improved from 120 degrees' flexion on the September 1994 VA 
examination) exhibited by the veteran on the occasion of his 
March 1998 examination by VA is representative of motion in 
such excursion which is a mere 5 degrees' less than full.  
See 38 C.F.R. § 4.70, Plate II (1999).  Given these 
observations, then, the requisite "severe" overall knee 
impairment necessary for a 30 percent rating under Diagnostic 
Code 5257 is not evident.  Finally, inasmuch as arthritis was 
not ascertained on pertinent X-ray examination performed in 
March 1998, a separate rating predicated on such pathology, 
in accordance with VAOPGCPREC 23-97 (July 1, 1997), is 
similarly not in order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
Part 4, Diagnostic Code 5257.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran has 
offered no objective evidence that any of his above-addressed 
service-connected disabilities occasions (singly or 
collectively) interference with his employability to a degree 
greater than that contemplated by the regular schedular 
standards which, as noted above, contemplate impairment in 
earning capacity in civil occupations.  Therefore, an 
exceptional or unusual disability picture (i.e., one where 
the veteran's currently assigned pertinent rating is found to 
be inadequate) is not presented.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board determines that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.   


ORDER

An increased rating for epididymitis with cyst is granted, to 
the extent indicated, subject to controlling regulations 
governing the payment of monetary benefits.

An increased rating for lumbosacral strain is denied.

An increased rating for left knee disability is granted, to 
the extent indicated, subject to controlling regulations 
governing the payment of monetary benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

